Case: 20-40706     Document: 00515926482         Page: 1     Date Filed: 07/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         July 6, 2021
                                  No. 20-40706                         Lyle W. Cayce
                               Conference Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Victor Alfonso Rodriguez-Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:20-CR-48-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Victor Alfonso
   Rodriguez-Martinez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Rodriguez-Martinez has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40706     Document: 00515926482         Page: 2    Date Filed: 07/06/2021




                                  No. 20-40706


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.
         The record, however, reflects a clerical error in the written judgment.
   The written judgment states that Rodriguez-Martinez was convicted of
   violating “8 U.S.C. § 1326(a) and 1226(b)” rather than § 1326(a) and
   § 1326(b).    Accordingly, we REMAND for correction of the written
   judgment in accordance with Federal Rule of Criminal Procedure 36.




                                        2